U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice
1. PURPOSE AND SCOPE.
Inmate Contributions.

DIRECTIVE AFFECTED: 4510.05
CHANGE NOTICE NUMBER: 4510.05
DATE: 1/26/99

To reissue the Program Statement entitled

2. SUMMARY OF CHANGES. This revision incorporates
pretrial/holdover and detainee instructions, updates ACA
Standards, and adds a Program Objective.
3. ACTION. File this Change Notice in front of the Program
Statement, Inmate Contributions.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
4510.05
1/26/99
Inmate Contributions

[PURPOSE AND SCOPE ยง551.50

1.

a. An inmate may contribute to a candidate for election to a
federal, state or local office, in a primary, general, or special
election.
b. An inmate may contribute to any international, national or
local organization, including political parties, so long as the
contribution does not violate any law or regulation.]
2.

PROGRAM OBJECTIVE.

The expected result of this program is:

Inmates contributions to political parties, candidates for
election, international, national, or local organizations will be
made in compliance with all applicable laws or regulations.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 4510.04

Inmate Contributions (10/28/92)

b. Rules Referenced. Rules cited in this Program Statement
are contained in 28 CFR 551.50.
4.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1B-01
b. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4279
[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 4510.05
1/26/99
Page 2
c. American Correctional Association 1st Edition for Adult
Boot Camps: None
d. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: None
5. PRETRIAL/HOLDOVER AND/OR DETAINEE PROCEDURES. The procedures
contained in this Program Statement apply to all inmates in
Bureau custody, including contract and private facilities.

/s/
Kathleen Hawk Sawyer
Director

